Citation Nr: 0111293	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-06 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent 
for residuals of cold injuries to the feet, hands, shoulders, 
and knees.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active service from March 1948 to March 1952, 
from April 1952 to April 1956, and from May 1956 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Cheyenne Regional Office (RO).  By December 1997 rating 
decision the RO, inter alia, granted service connection for 
tinnitus and chronic cold sensitivity and paresthesia of the 
feet, effective April 11, 1997, the date of receipt of the 
veteran's claim.  Initial zero and 10 percent ratings were 
assigned those disabilities, respectively.  The RO also 
denied a compensable rating for the veteran's service-
connected bilateral hearing loss and service connection for 
PTSD.  

In November 1998, the veteran perfected an appeal of the RO 
decision to assign a noncompensable rating for his service-
connected tinnitus.  In addition, he initiated an appeal of 
the zero percent rating for hearing loss, and the denial of 
service connection for PTSD.  He also claimed service 
connection for residuals of cold injuries to the hands, 
shoulders, and knees.

By January 2000 rating decision, the RO increased the rating 
for the veteran's tinnitus to 10 percent, effective April 11, 
1997.  As this is the maximum schedular rating available for 
tinnitus, the veteran's appeal has been satisfied with 
respect to this matter.  See 38 C.F.R. § 4.87, Code 6260 
(2000); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, in 
February 2000, the veteran indicated that he was satisfied 
with the RO decision regarding both his tinnitus and his 
bilateral hearing loss.  Thus, the issues of entitlement to 
increased ratings for bilateral hearing loss and tinnitus are 
no longer before the Board.  See Hamilton v. Brown, 4 Vet. 
App. 528 (1993), aff'd, 39 F.3d 1574 (Fed. Cir. 1994); see 
also 38 C.F.R. § 20.204 (2000).  

Also in January 2000, the RO granted service connection for 
PTSD and assigned an initial 30 percent rating, effective 
June 30, 1999.  The grant of service connection for PTSD 
constitutes a full award of the benefit sought on appeal with 
respect to that issue.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  However, as the veteran subsequently 
perfected an appeal with respect to the initial rating 
assigned, the issue of entitlement to an initial rating in 
excess of 30 percent for PTSD is currently in appellate 
status.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, 
the propriety of the rating from its effective date through 
the point in which a final resolution of the issue has been 
reached, is currently on apeeal.  Id. at 126 (holding that 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" 
ratings).

Finally, in the January 2000 rating decision, the RO granted 
service connection for residuals of cold injuries of the 
hands, shoulders, and knees.  Based on this action, the RO 
recharacterized the veteran's service-connected cold injury 
disability as "residuals of cold injuries of the feet, 
hands, shoulders, knees, with arthritis of the hand and 
hyperhidrosis of the feet," and assigned an initial 30 
percent rating from April 11, 1997.  The veteran subsequently 
perfected an appeal with the initial 30 percent rating 
assigned by the RO.  See Fenderson, supra.

It is noted that in October 2000, the veteran submitted a 
claim of entitlement to a total disability rating due to 
individual unemployability.  Since this matter has not as yet 
been considered, and as it is not inextricably intertwined 
with the issues now before the Board on appeal, it is 
referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  From the effective date of the award of service 
connection, the veteran's residuals of cold injuries to the 
feet have been manifested by symptoms of pain and cold 
sensitivity, bilaterally, plus hyperhidrosis, skin changes, 
and locally impaired sensation.

2.  Effective the date of the award of service connection, 
his residuals of cold injuries to the knees have been 
manifested by arthralgias, subjectively aggravated by 
exposure to cold.

3.  Since the effective date of the award of service 
connection, his residuals of cold injuries to the shoulders 
and hands have been manifested by arthralgias, subjectively 
aggravated by exposure to cold, as well as X-ray evidence of 
mild arthritis of both hands and shoulders.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for residuals of cold 
injuries to the feet is not warranted from April 11, 1997 to 
January 11, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.10, 4.104, Diagnostic Code 7122 (1997).

2.  A separate 30 percent rating for residuals of cold 
injuries to the hands are met from April 11, 1997 to January 
11, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10, 4.104, Code 7122 (1997).

3.  The criteria for a separate 30 percent rating for 
residuals of cold injuries to the shoulders are met from 
April 11, 1997 to January 11, 1998.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.10, 4.104, Code 7122 
(1997).

4.  The criteria for a separate 30 percent rating for 
residuals of cold injuries to the knees are met from April 
11, 1997 to January 11, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.10, 4.104, Code 7122 (1997).

5.  The criteria for a 30 percent disability rating for 
residuals of cold injuries to the left foot are met from 
January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.10, 4.104, Code 7122 (2000).

6.  The criteria for a 30 percent disability rating for 
residuals of cold injuries to the right foot is are met from 
January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.10, 4.104, Code 7122 (2000).

7.  The criteria for a 10 percent disability rating for 
residuals of cold injuries to the right knee are met from 
January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.10, 4.104, Code 7122 (2000).

8.  The criteria for a 10 percent disability rating for 
residuals of cold injuries to the left knee are met from 
January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.10, 4.104, Code 7122 (2000).

9.  The criteria for a 20 percent disability rating for 
residuals of cold injuries to the right hand are met from 
January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.10, 4.104, Code 7122 (2000).

10.  The criteria for a 20 percent disability rating for 
residuals of cold injuries to the left hand are met from 
January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.10, 4.104, Code 7122 (2000).

11.  The criteria for a 20 percent disability rating for 
residuals of cold injuries to the right shoulder are met from 
January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.10, 4.104, Code 7122 (2000).

12.  The criteria for a 20 percent disability rating for 
residuals of cold injuries to the left shoulder arwe met from 
January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.10, 4.104, Code 7122 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), (to be 
codified at 38 U.S.C. § 5103A(b)).  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  Id. (to be codified at 38 U.S.C. § 5103A(d)).

In this case, the Board concludes that VA has fully met its 
statutory obligations to the veteran under the VCAA, with 
respect to his claim for an initial rating in excess of 30 
percent for residuals of cold injuries to the feet, hands, 
shoulders, and knees.  The record reveals that the RO has 
requested all pertinent treatment records, including both 
service medical records and private clinical records 
identified by the veteran.  The RO has further notified the 
veteran of the evidence it was successful in obtaining.  
Moreover, by virtue of the Statements of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The veteran has also been afforded multiple VA 
medical examination in connection with the claim.  

After a review of the record, the Board find that there is 
sufficient evidence to render an equitable decision on his 
claim.  Moreover, given the facts of this case, the Board 
further finds that no reasonable possibility exists that any 
further assistance to the veteran would aid in substantiating 
his claim.  As all relevant facts have been adequately 
developed, to the extent possible, VA has fully satisfied its 
obligations to the veteran under VCAA.

I.  Factual Background

The veteran's service medical records are negative for 
complaint or finding relative to cold injuries or residuals 
thereof.  His records note, however, that in November 1950, 
he sustained shell fragment wounds to the right arm, left 
face, and left leg while serving with the U.S. Marine Corps 
at the Chosin Reservoir in Korea.  He was reportedly treated 
in the field and subsequent examination revealed no sequelae 
from these injuries.

Following his separation from service, he filed claims of 
service connection for several disabilities.  His June 1971 
application is silent for notations of cold injury residuals.  
In connection with his claim, he was hospitalized for 
evaluation.  The July 1971 hospitalization summary is 
likewise negative for complaints or findings of cold injuries 
or residuals thereof.  On physical examination, the veteran 
had full range of motion of all joints examined.  

By September 1971 rating decision, the RO granted service 
connection for several disabilities, including residuals of 
shrapnel wounds, coronary artery disease, bilateral hearing 
loss, and hypertrophic arthritis of the dorsal and lumbar 
spine.

Thereafter, several items of medical evidence were associated 
with the claims folder in connection with unrelated claims.  
This medical evidence, dated from May 1972 to September 1979, 
is negative for complaint or finding of cold injury 
residuals.  

On April 11, 1997, the veteran's claim of service connection 
for residuals of cold injuries was received at the RO.  In 
support of his claim, he submitted literature regarding the 
history of the Chosin Reservoir battle, including the fact 
that temperatures during the battle are known to have dipped 
to 30 degrees below zero.  Also included in this literature 
was information regarding the long term sequelae of cold 
injuries, including cold sensitization, reduction in 
mobility, and arthritis.

In connection with his claim, the veteran underwent VA 
medical examination in June 1997.  On examination, he 
reported that he had had frostbite of both feet for three 
weeks, while stationed in Korea.  Since that time, he 
indicated that he had experienced tingling in his feet.  He 
also reported current symptoms of cold sensitivity in his 
lower body, stating that he wore long underwear and socks at 
night and spent the winter in the southwestern part of the 
United States due to his cold intolerance.  The veteran also 
reported pain and stiffness in his shoulders, secondary to 
arthritis.  On physical examination, the veteran's shoulders 
were tender to palpation.  Range of motion testing showed 
flexion and abduction of 180 degrees, adduction of 30 
degrees, and internal and external rotation of 90 degrees, 
bilaterally.  X-ray examination of the shoulders showed 
bilateral degenerative change of the acromioclavicular joint.  
Examination of the veteran's feet showed 2+ pulses, 
bilaterally, and his sensation was intact.  The toenails and 
skin were pink and intact.  The veteran complained of 
tingling on the plantar aspect of the toes and the balls of 
the feet.  The diagnoses included chronic cold sensitivity 
and paresthesia of the feet, related to cold injury, and 
degenerative joint disease of the shoulders, bilaterally.  

By December 1997 rating decision the RO granted service 
connection for chronic cold sensitivity and paresthesia of 
the feet, effective April 11, 1997.  An initial 10 percent 
rating was assigned under Diagnostic Code 7122.  

In November 1998, the veteran stated that he had arthritis of 
the shoulders, hands, and knees, which he felt was due to his 
exposure to extreme cold in Korea.  In May 1999, he indicated 
that he was always cold, his skin had a pink or red color, 
and his feet were tender, perspired heavily, and were 
swollen.  He also indicated that he had pain and stiffness in 
all of his joints, particularly his knees and shoulders.  He 
also reported that he found it difficult to grasp and hold 
objects.  

On June 1999 VA medical examination, the veteran reported 
symptoms of chronic arthralgias of his shoulders, hands, 
knees, and feet, which he attributed to prolonged cold 
exposure in Korea.  He indicated that he had chronic 
paresthesias and hyperhidrosis involving his feet, and that 
he had to wear foot warmers due to difficulty with 
temperature control.  He stated that he had excessive 
sweating of his feet and marked cold sensitivity.  He 
reported that cold weather exacerbated his arthritis pain in 
his shoulders, knees, and hands, causing flare-ups of pain 
and increased weakness.  He also complained of increased 
fatigability during periods of prolonged cold exposure.  On 
physical examination, the veteran had full and symmetric 
range of motion of both shoulders, with no loss of strength.  
Examination of the hands revealed no evidence of deformity, 
he had full range of motion of the joints of both hands, and 
grip strength was 4/4, bilaterally.  The wrists revealed no 
evidence of deformity, swelling, or tenderness.  Examination 
of the knees showed no deformity or gait disturbance.  He had 
full range of knee motion, without tenderness or instability 
of the ligaments.  Examination of the feet revealed increased 
sweating with loss of hair.  Dorsalis and posterior tibial 
pulses were equal at grade 2/4 without deficit.  There was no 
evidence of skin changes other than some loss of hair over 
the dorsum of the feet.  There was no tenderness to palpation 
of the feet, although they were cold to palpation.  X-ray 
examination of the shoulders and knees was normal, with no 
evidence of arthritis.  X-ray studies of the hands showed 
minimal distal interphalangeal degenerative joint disease 
typical for sequelae of osteoarthritis.  The assessments 
included chronic arthralgias and mild degenerative arthritis 
of the shoulders, knees, and feet following cold injury.  The 
examiner noted that it was well documented in medical 
literature regarding late effects of cold injuries that the 
veteran's symptoms could be related to his cold injury.  
Nevertheless, he indicated his opinion that the veteran's 
symptomatology was mild and nondisabling as he did not 
require anti-inflammatory medication.  It was further noted 
that the veteran's hyperhidrosis, as well as the chronic 
paresthesias of his feet, were related to his cold injury.  
He noted that the veteran exhibited no swelling, ulceration, 
calluses, or modification of gait and was able to control his 
symptoms with cold avoidance and multiple changes of socks.  

By January 2000 decision, the RO granted service connection 
for residuals of cold injuries of the hands, shoulders, and 
knees.  Based thereon, the RO recharacterized the service-
connected cold injury disability as "residuals of cold 
injuries of the feet, hands, shoulders, knees, with arthritis 
of the hand and hyperhidrosis of the feet," assigning an 
initial 30 percent rating from April 11, 1997.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2000).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

The veteran's cold injury residuals have been rated by the RO 
under the criteria set forth at Code 7122.  Effective January 
12, 1998, during this appeal, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating cardiovascular 
disorders, including cold injury residuals.  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).

The effective date of a rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33421 (2000).

The record shows that the RO provided the veteran with notice 
of the new regulations in the March 2000 Statement of the 
Case.  Thus, the Board may proceed with a decision on the 
merits of this claim with consideration of the original and 
revised regulations without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394(1993).

Under the rating criteria effective prior to January 12, 
1998, residuals of frozen feet (immersion foot) with mild 
symptoms such as chilblains are rated as 10 percent disabling 
whether unilateral or bilateral.  Persistent moderate 
swelling, tenderness, redness, etc. is rated 20 percent when 
unilateral and 30 percent when bilateral.  Loss of toes or 
parts, and persistent severe symptoms are rated 30 percent 
when unilateral and 50 percent when bilateral.  38 C.F.R. § 
4.110, Diagnostic Code 7122 (1997).

Under the new criteria, effective on January 12, 1998, a 10 
percent evaluation is warranted for residuals of a cold 
injury with pain, numbness, cold sensitivity, or arthralgia; 
a 20 percent rating is warranted for pain, numbness, cold 
sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesion, or osteoarthritis) of the 
affected parts; a 30 percent evaluation is warranted for 
residuals of a cold injury with pain, numbness, cold 
sensitivity, or arthralgia plus two or more of the following:  
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  

The notes which follow these amended criteria explain that 
(1) amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy should be separately evaluated under 
other diagnostic codes; and that (2) each affected part 
(hand, foot, ear, nose) is to be evaluated separately and the 
ratings combined, if appropriate, in accordance with 38 
C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104, Code 7122 
(2000).

III.  Analysis

The veteran is seeking a rating in excess of 30 percent for 
his service-connected residuals of cold injuries to the feet, 
hands, shoulders, and knees.  The RO has assigned a combined 
30 percent disability rating, apparently under the old 
version of Diagnostic Code 7122.  His accredited 
representative has asserted that separate disability ratings 
are warranted for each extremity pursuant to Note 2 of 38 
U.S.C.A. § 4.104, Code 7122 (2000).

As noted above, the Board must consider the veteran's claim 
under both the current and former schedular criteria in 
accordance with the Court's holding in Karnas, 1 Vet. App. at 
311.  On review of the facts in this case, it is apparent 
that the amended schedular criteria of Code 7122 are more 
favorable to the veteran than the criteria of Code 7122, 
effective prior to January 12, 1998.  The revised criteria 
provide for separate evaluations for the residuals of cold 
injuries to each affected part, whereas the criteria in 
effect prior to January 12, 1998 assign only one rating for 
the residuals from cold injuries to both feet, hands, etc.  
In this instance, the revised criteria allow a higher rating 
for the veteran's service connected cold injury residuals.  
As the amended criteria are more favorable to the veteran, 
the Board will apply that version of the regulation.  
However, as the Board cannot apply the revised criteria prior 
to January 12, 1998, the Board must consider whether a rating 
in excess of 30 percent is warranted for residuals of cold 
injuries to the feet, hands, shoulders, and knees, for the 
period from April 11, 1997 (the effective date of the award 
of service connection) to January 11, 1998.

With respect to the new criteria which became effective on 
January 12, 1998, the Board finds that the competent and 
probative evidence of record reveals that the veteran's 
residuals of cold injury to the feet are manifested by 
symptoms such as pain and cold sensitivity bilaterally, plus 
hyperhidrosis, skin changes, and locally impaired sensation.  
The most probative evidence in this regard are the reports of 
June 1997 and June 1999 VA medical examination, in which VA 
examiners noted that the veteran's feet were cold and 
exhibited a loss of hair.  VA examiners also noted that the 
report of hyperhidrosis and chronic paresthesias in both 
feet.  The Board believes these findings more closely 
approximate a 30 percent rating for each foot, the maximum 
rating available under the new criteria.  A 30 percent rating 
under the new criteria specifically contemplates cold injury 
residuals such as pain, arthralgia and cold sensitivity, when 
accompanied by two or more other listed symptoms, including 
hyperhidrosis and locally impaired sensation.  Thus, the 
Board finds that a 30 percent rating is warranted for each 
foot under the new criteria.

Regarding the veteran's knees, the Board finds that the 
competent and probative evidence of record reveals that the 
veteran's cold injury residuals are manifested by 
arthralgias, subjectively aggravated by exposure to cold.  
There is no evidence, either subjective or objective, that 
the veteran experiences dishydrosis, skin changes, tissue 
loss, impaired sensation, swelling, or loss of motion in his 
knees.  The Board believes that these findings more closely 
approximate a 10 percent disability rating for each knee 
under Code 7122.  A 10 percent disability rating under the 
new criteria specifically contemplates residuals of a cold 
injury with pain, numbness, cold sensitivity, or arthralgia.  
A rating in excess of 10 percent is not warranted, as there 
is no evidence of tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  In view of the foregoing, the Board finds 
that a 10 percent rating is warranted for each knee.

Regarding the veteran's shoulders and hands, the Board finds 
that the competent and probative evidence of record reveals 
that the veteran's cold injury residuals are also manifested 
by arthralgias, subjectively aggravated by exposure to cold, 
as well as X-ray evidence of arthritis of both hands and both 
shoulders.  There is no evidence, either subjective or 
objective, that the veteran experiences dishydrosis, skin 
changes, tissue loss, impaired sensation, swelling, or loss 
of motion in either hand or shoulder.  The Board believes 
that these findings more closely approximate a 20 percent 
disability rating for each hand and shoulder.  A 20 percent 
disability rating under the new criteria specifically 
contemplates pain, numbness, cold sensitivity, or arthralgia 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities of 
the affected parts.  A rating in excess of 20 percent is not 
warranted, absent evidence of two or more of the following:  
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormality of 
the hands and shoulders.  Therefore, a 20 percent rating is 
warranted for each hand and shoulder.

As the new criteria may not be applied prior to their January 
12, 1998 effective date, the remaining question before the 
Board is whether the veteran is entitled to a rating in 
excess of 30 percent for his service-connected residuals of 
cold injuries to the feet, hands, shoulders, and knees, under 
the former criteria of Code 7122.

With respect to the residuals of cold injuries to the 
veteran's feet, the Board finds that the veteran's symptoms 
more closely approximate a rating of 30 percent for both feet 
under the old criteria, which contemplates persistent 
moderate symptoms, such as swelling, tenderness, and redness.  
As noted above, the veteran has reported experiencing chronic 
pain, swelling, and coldness in his feet.  The veteran's 
reports are consistent with the findings of the VA examiners, 
who noted that the veteran's feet were cold and exhibited 
some paresthesias.  The Board finds that these symptoms are 
consistent with "persistent" and "moderate" symptoms as 
contemplated by a 30 percent disability rating under the old 
criteria.

The Board has considered whether a 50 percent evaluation is 
warranted for the veteran's residuals of cold injuries to the 
feet, as a 50 percent rating was the maximum available under 
the old criteria.  However, a 50 percent rating under the old 
criteria was only warranted if there was evidence of loss of 
toes or parts.  In this case, there is no indication that the 
veteran has loss of toes or parts of his toes due to in-
service cold injury.  Thus, the Board finds that the 
preponderance of the evidence is against a 50 percent 
disability rating under the old criteria.

However, the Board notes that the veteran's cold injury 
residuals also include disabilities of the hands, shoulders, 
and knees, in addition to the feet.  Under the circumstances 
of this case, the Board finds that the disability that arose 
from the veteran's service-connected cold injury to the feet 
is separate and distinct from the symptoms of his service-
connected cold injury to the shoulders, hands and knees.  
Simply put, the symptoms referable to the veteran's feet, are 
not duplicative or overlapping of the symptoms referable to 
his hands, knees, and shoulders.  

When rated by analogy to frozen feet under the former version 
of Code 7122, the Board finds that separate 30 ratings are 
warranted for the veteran's residuals of cold injuries to the 
hands, residuals of cold injuries to the shoulders, and 
residuals of cold injuries knees, as these constitute 
separate disabilities.  In that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.25(b) clearly call for all 
disabilities, including those arising from a single disease 
entity, to be rated separately, and then combined in accord 
with 38 C.F.R. § 4.25.  See Esteban, 6 Vet. App. at 262.

Again, the Board finds that the veteran's symptoms of the 
hands, shoulders, and knees, more closely approximate a 
rating of 30 percent under the old criteria, which 
contemplates persistent moderate symptoms, such as swelling, 
tenderness, and redness, when present bilaterally.  The next 
higher rating of 50 percent is not warranted absent loss of 
toes (fingers, by analogy) or parts.  

In reaching this decision, the Board has considered whether 
higher ratings would have been warranted for the veteran's 
cold injury residuals under alternative provisions, such as 
38 C.F.R. § 4.71a, pertaining to disabilities of the 
musculoskeletal system.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).  However, as the medical evidence of record 
reflects that the veteran experiences no loss of motion of 
the hands, knees, shoulders, or feet, even with consideration 
of the criteria set forth at 38 C.F.R. §§ 4.40, 4,45, 4,59, 
the Board finds that application of any alternative provision 
would not be advantageous to the veteran.  

The Board has also considered an extraschedular evaluation, 
but finds that the evidence of record in this case does not 
show that the veteran's service-connected cold injury 
residuals present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  For 
example, the record does not demonstrate that the veteran's 
disability markedly interferes with employment or that he has 
required frequent periods of hospitalization for this 
disability, nor has he so asserted.  Accordingly, the Board 
determines that referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

A rating in excess of 30 percent for residuals of cold 
injuries to the feet for the period from April 11, 1997 to 
January 11, 1998, is denied.  

A separate 30 percent rating for residuals of cold injuries 
to the hands from April 11, 1997 to January 11, 1998, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A separate 30 percent rating for residuals of cold injuries 
to the shoulders from April 11, 1997 to January 11, 1998, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A separate 30 percent rating for residuals of cold injuries 
to the knees from April 11, 1997 to January 11, 1998, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A 30 percent disability rating for residuals of cold injuries 
to the left foot for the period from January 12, 1998, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A 30 percent disability rating for residuals of cold injuries 
to the right foot for the period from January 12, 1998, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A 10 percent disability rating for residuals of cold injuries 
to the left knee for the period from January 12, 1998, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A 10 percent disability rating for residuals of cold injuries 
to the right knee for the period from January 12, 1998, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A 20 percent disability rating for residuals of cold injuries 
to the right hand for the period from January 12, 1998, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A 20 percent disability rating for residuals of cold injuries 
to the left hand for the period from January 12, 1998, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A 20 percent disability rating for residuals of cold injuries 
to the left shoulder for the period from January 12, 1998, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A 20 percent disability rating for residuals of cold injuries 
to the right shoulder for the period from January 12, 1998, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

In June 2000, after issuance of the most recent Statement of 
the Case, the veteran submitted a May 2000 VA medical record 
reflecting treatment for PTSD.  Under 38 C.F.R. § 20.1304(c), 
any pertinent evidence received by the Board must be referred 
to the RO for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
or the Board determines that the benefits to which the 
evidence relates may be allowed on appeal without such 
referral.  Here, the record contains no written waiver and 
the Board finds that it is unable to fully allow the 
veteran's appeal, based on the evidence currently of record.  
Thus, this evidence must be referred to the RO for initial 
consideration and preparation of a supplemental statement of 
the case.  

Additionally, the Board is of the opinion that another VA 
psychiatric examination is warranted.  The veteran last 
underwent VA psychiatric examination for compensation 
purposes in July 1999.  At that time, a diagnosis of PTSD was 
rendered.  However, the Board is unable to discern adequately 
the severity of the veteran's PTSD from the examination 
report.  For example, in his discussion, the examiner 
indicated that it was his opinion that the veteran was 
unemployable "as he is retired and has no desire to work at 
the present time."  The Board finds that it is unclear 
whether the veteran's PTSD is productive of total 
occupational impairment, or whether the veteran has chosen 
not to work after his retirement.  

In Massey v. Brown, 7 Vet. App. 204 (1994), the U.S. Court of 
Appeals for Veterans Claims (the Court) held that a 
psychiatric examination must provide sufficient information 
to rate the disability in accordance with the applicable 
rating criteria.  In view of the foregoing, the Board finds 
that a remand is necessary for a VA medical findings as to 
the extent to which the veteran's psychiatric disorder 
results in social and/or occupational impairment.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim for an increased 
rating for PTSD.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.  The veteran is  requested to 
assist the RO in obtaining these records, 
if any are available. 

2.  Then, the veteran should be examined 
by a VA psychiatrist to determine the 
nature and extent of his service-
connected PTSD.  The examiner in 
conjunction with the examination must 
have access to the pertinent medical 
records in the claims folder for review.  
If there are different psychiatric 
disorders, other than PTSD, the examiner 
must attempt to reconcile the diagnoses 
and specify which symptoms are associated 
with which disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  The examiner must assign a 
Global Assessment of Functioning (GAF) 
score for each psychiatric disorder 
diagnosed, to include an explanation of 
what the score represents.  The basis for 
any conclusions should be explained, and 
any social and industrial impairment 
should be noted.  In this respect, the 
psychiatrist must identify the frequency 
and severity of all findings, as well as 
assess all symptomatology with respect 
to: a) The veteran's affect, speech, 
memory, judgment, abstract thinking, mood 
and impulse control; b) his ability to 
perform activities of daily living, 
including to maintain personal hygiene; 
c) the presence or absence of 
hallucinations and/or delusions, grossly 
inappropriate behavior, depression and/or 
panic attacks; if panic attacks are 
present, their frequency should be 
specified; d) his ability to adapt to 
stressful circumstances in a work or 
work-like setting, and ability to obtain 
and maintain employment; e) the presence 
or absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

3.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must take remedial 
action.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.

5.  Then, the case should be reviewed by 
the RO.  The RO's consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2000) should be documented 
on readjudication.  The veteran is 
advised that any additional claims, 
including the issue of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), and 
entitlement to a total rating based on 
individual unemployability due to a 
service-connected disability will not be 
before the Board unless the decision of 
the RO is unfavorable, and he files a 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board.  38 U.S.C.A. § 7105 
(West 1991). 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  The case should then be returned to the Board, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



